DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 3-5 and 8-10 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  The applicant's election was made without traverse in the reply filed on 20 September 2022.  Claims 1, 2, 6, and 7 are examined.
Claim Rejections - 35 U.S.C. § 101
The following is a quotation of the appropriate paragraph of 35 U.S.C. 101 that forms the basis for the rejections under this section made in this action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
An invention is patent-eligible if it claims a "new and useful process, machine, manufacture, or composition of matter." 35 U.S.C. § 101.  However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: "[l]aws of nature, natural phenomena, and abstract ideas" are not patentable. See Alice Corp. v. CLS Bank Int'l, 573 U.S. 208, 216 (2014).
In 2019, the Office published revised guidance on the application of § 101.  USPTO’s 2019 REVISED PATENT SUBJECT MATTER ELIGIBILITY GUIDANCE, 84 Fed. Reg. 50 (Jan. 7, 2019); see also USPTO, October 2019 Update: Subject Matter Eligibility, 84 Fed. Reg. 55942 (Oct. 17, 2019).  Under that guidance, the Office must first look to whether the claim(s) recite:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)–(c), (e)–(h) (9th ed. 2019)).
Step One
Independent claim 1 and dependent claim 2 are directed to a leak detecting method. Independent claim 6 and dependent claim 7 are directed to a leak detecting system that use the method of claim 7.  These claims are directed to the process and machine categories of 35 U.S.C. § 101.  Therefore, claims 1, 2, 6, and 7 fall within one of the four statutory categories of patentable subject matter identified by 35 U.S.C. §101.
Step 2A, Prong One
Independent claim 1 is a method claim and includes the following limitations: (a) sending an instruction from a master to a slave; (b) the slave receiving the instruction and detecting nodes based on the received instruction; (c) transmitting information regarding the nodes back to the master; (d) receiving the node information from the salve and determining if there are liquid leaking nodes in the in the received node information; (e) obtaining additional node information and leak information if the master determines if there are liquid leaking nodes; and (f) using the additional node information and liquid leak information.  Claim 2, which depends on claim 1, merely adds additional data/information collecting.  Accordingly, the limitations in claims 1 and 2 amount to mere data gathering and processing.  As a result, claims 1 and 2 recite a judicial exception.  
Claim 6, which is an apparatus which incorporates the method of claim 1, includes a detection master, a slave, and nodes.  The detection master is connected to the slave.  The slave is connected to a plurality of nodes.  The apparatus (master, slave, and nodes) are configured to perform the functions of claim 1.  The concept of using a master, a slave, and nodes are known at least from United States Patent Application Publication 2015/0052979 to Cho et al. See reference item 130 (master), reference item 120, (slave), and reference item 100-n (nodes).   Like claims 6 and 7 also amount to mere data gathering and processing.  As a result, claims 6 and 7 recite a judicial exception.  
Step 2A, Prong One
The judicial exception for claims 1, 2, 6, and 7 are not integrated into a practical application because the claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception because (a) they amount to mere data gathering and processing and/or (b) utilize a known apparatus to perform the data gathering and processing/
Step 2B
	Claims 1, 2, 6, and 7 do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855